Exhibit 10.1 Amendment No. 4 to Receivables Purchase Agreement AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 5, 2007 among Lexmark Receivables Corporation (the “Seller”), CIESCO, LLC (“CIESCO”), Gotham Funding Corporation (“Gotham”), Citibank, N.A. (“Citibank”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known as The Bank of Tokyo-Mitsubishi Ltd., New York Branch), Citicorp North America, Inc. (“CNAI”), as Program Agent, CNAI and BTM, as Investor Agents, and Lexmark International, Inc. (“Lexmark”), as Collection Agent and Originator. Preliminary Statements.(1) The Seller, CIESCO, Gotham, Citibank, BTM, CNAI and Lexmark are parties to an Amended and Restated Receivables Purchase Agreement dated as of October 8, 2004 (as amended, restated, modified or supplemented from time to time, the “Agreement”; capitalized terms not otherwise defined herein shall have the meanings attributed to them in the Agreement) pursuant to which, and subject to and upon the terms and conditions of which, the Seller has acquired, and may continue to acquire, Receivables from the Originator, either by purchase or by contribution to the capital of the Seller, as determined from time to time by the Seller and the Originator.The Seller has sold, and may continue to sell, Receivable Interests in the Receivables.CIESCO and Gotham may, in their sole discretion, purchase such Receivable Interests, and the Banks are prepared to purchase such Receivable Interests, in each case on the terms set forth in the Agreement. (2)The parties hereto desire to amend certain provisions of the Agreement as set forth herein. NOW, THEREFORE, the parties agree as follows: SECTION 1.Amendments.Upon the effectiveness of this Amendment Agreement, the Agreement is hereby amended as follows: 1.1The definition of “Applicable Margin” in Section 1.01 ofthe Agreement is restatedin its entirety to read as follows:“Applicable Margin” means, at any time, a rate per annum equal to the greater of (1) the sum of (x) the rate appearing under the caption “Eurocurrency Spread” for the then applicable Index Debt Rating in the definition of “Applicable Rate” in the Credit Facility plus (y) 0.25% and (2) 1.00%. 1.2 The definition of “Commitment Termination Date” in Section 1.01 of the Agreement is amended by replacing the date appearing in clause (a) thereof with the date “October 3, 2008”. 1.3The definition of“Facility Termination Date” in Section 1.01 of the Agreement is amended by replacing the date in clause (a) thereof with the date “October 3, 2008”. SECTION 2.Effectiveness.This Amendment Agreement shall become effectiveat such time that executed counterparts of this Amendment Agreement have been delivered by each party hereto to each other party hereto and the Program Agent shall have received duly executed copies of an amendment to the Originator Purchase Agreement and an amendment to each of the Fee Agreements, in each case in form and substance satisfactory to the Program Agent and dated as of the date hereof. SECTION 3.Representations and Warranties.The Seller makes each of the representations and warranties contained in Section4.01 of the Agreement (after giving effect to this Amendment Agreement).The Collection Agent makes each of the representations and warranties contained in Section 4.02 of the Agreement (after giving effect to this Amendment Agreement). SECTION 4.Confirmation of Agreement. Each reference in the Agreement to “this Agreement” or “the Agreement” shall mean the Agreement as amended bythis Amendment Agreement, and as hereafter amended or restated.Except as herein expressly amended, the Agreement is ratified and confirmed in all respects and shall remain in full force and effect in accordance with its terms. SECTION 5.GOVERNING LAW.THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF). SECTION 6.Execution in Counterparts.This Amendment Agreement may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed shall be deemed to be an original and all of which when taken together shall constitute one and the same agreement.Delivery of an executed counterpart of a signature page to this Amendment Agreement by facsimile or by electronic mail in portable document format (.pdf)shall be effective as delivery of a manually executed counterpart of this Amendment Agreement. IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be executed by their respective officers thereunto duly authorized, as of the date first above written. LEXMARK RECEIVABLES CORPORATION By: /s/Bruce J. Frost Title: Assistant Treasurer CIESCO, LLC By: Citicorp North America, Inc., as Attorney-in-Fact By: /s/ Junette M. Earl Title: Vice President CITICORP NORTH AMERICA, INC., as Program Agent and as an Investor Agent By: /s/Junette M. Earl Title: Vice President CITIBANK, N.A. By: /s/Junette M. Earl Title: Vice President THE BANK OF TOKYO-MITSUBISHI UFH, LTD., NEW YORK BRANCH, as a Bank By: /s/Jesse A. Reid, Jr. Title: Jesse A Reid, Jr. Authorized Signatory THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Investor Agent By: /s/Aditya Reddy Aditya Reddy Title: VP and Manager GOTHAM FUNDING CORPORATION By: /s/Franklin P. Collazo Franklin P. Collazo Title: Secretary LEXMARK INTERNATIONAL, INC. By: /s/Richard A. Pelini Title: VP & Treasuruer
